DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received 12 February 2021. Claims 1-18 are pending. Claim 1, 12 and 15 are amended.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Specifically the terms:
Heat exchanger means, described as  electrical resistors in paragraph 0092 of the specification
First and second actuating means, described as cams with teeth in paragraph 0128 of the specification
Feedstock supply means, identified as a tube in paragraph 0115 of the specification
Holding means, described as a rack in paragraph 0134 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0096717 to Batchelder et al. (‘717 hereafter) in view of U.S. Patent Application Publication 2012/0164263 to Pasquier et al. (‘263 hereafter).
Regarding claim 1, ‘717 teaches a printhead assembly for a system for additive manufacturing, AM, wherein the printhead assembly heat exchanging means attached to the printhead assembly, wherein the heat exchanging means are configured and arranged to establish a releasable clamping connection with a feedstock liquefying unit that is configured to liquefy AM feedstock to accommodate the feedstock liquefying unit in the printhead assembly (FIG 5 items 54, 60a, 60b, 82a).  ‘717 does not teach opening and closing of the heat exchanger means.
In the related art of molding, ‘263 teaches that the heat exchanging means are actuatable for bringing the heat exchanging means to an open state, to allow at least one of disposal of the feedstock liquefying unit and acquisition of a replacement feedstock liquefying unit, and for bringing the heat exchanging means to a closed state, to hold the feedstock liquefying unit, wherein the heat exchanging means comprises a first heat exchanging section 
Regarding claim 2, ‘263 teaches the assembly wherein at least one of the first heat exchanging section, the second heat exchanging section and the support structure is associated with the printhead assembly using a pivotal hinge (Fig 2 item O) for the above stated reasons.
  Regarding claim 3, ‘717 teaches the printhead assembly wherein at least one of the first heat exchanging section, the second heat exchanging section and the support structure is associated with the printhead assembly using a slidable arrangement (FIG 5 items 82).
Regarding claim 4, ‘717 teaches the printhead assembly wherein the printhead assembly further comprises a reference element for providing a reference position to the at least one first heat exchanging section (FIG 4 item 54).
Regarding claim 5, ‘717 teaches the printhead assembly wherein the heat exchanging means are provided with a recess that is arranged to accommodate a feedstock liquefying unit, 
Regarding claim 6, ‘717 teaches the printhead assembly wherein at least one of the first heat exchanging section and the second heat exchanging section and the support structure is provided with at least one heat conductive element (FIG 1 item 54).
Regarding claim 7, ‘717 teaches the printhead assembly wherein said at least one heat conductive element has a recessed shape corresponding to an outer circumference of the feedstock liquefying unit for close fittingly accommodating the feedstock liquefying unit (FIG 5 item 54).
Regarding claim 8, ‘717 teaches the printhead assembly wherein at least one of the first heat exchanging section and the second heat exchanging section and the support structure is provided with first actuating means, and wherein the first actuating means are arranged to cooperate with a second actuating means of a feedstock liquefying unit storage and a positioning system of an AM system (FIG 2 item 48 and FIG 1 item 36 and 14).
Regarding claim 9, ‘717 teaches the printhead assembly further comprising a feedstock liquefying unit, wherein said feedstock liquefying unit comprises a nozzle for depositing liquefied AM feedstock onto at least one of a build plate and an object to be created, the feedstock liquefying unit having a supply opening and a supply channel from the supply opening to the nozzle (FIG 5 item 80a).
Regarding claim 10, ‘717 teaches the printhead assembly wherein the feedstock liquefying unit comprises a thermally conductive tube which is attached to the nozzle, wherein 
Regarding claim 11, ‘717 teaches the printhead assembly wherein the thermally conductive tube is provided with at least one concentric heat conductive section (FIG 2 item 50b).
Regarding claim 12, ‘717 teaches a system for additive manufacturing, comprising a build plate for positioning an object to be created (FIG 1 item 30); at least one printhead assembly (FIG 1 items 18); a feedstock liquefying unit accommodated in said at least one printhead assembly (FIG 5 item 58); feedstock supply means, arranged for feeding the feedstock into the feedstock liquefying unit (FIG 1 item 16); a positioning system associated with at least one of the printhead assembly and the build plate, arranged for relative spatial positioning of the printhead assembly and the build plate (FIG 1 items 36 and 32); a feedstock liquefying unit storage, comprising holding means for accommodating at least one feedstock liquefying unit (FIG 1 item 34); a controller arranged for controlling the positioning system  for disposing the feedstock liquefying unit in a feedstock liquefying unit storage ()FIG 1 item 38); and controlling the positioning system for acquiring a replacement feedstock liquefying unit from the feedstock liquefying unit storage (FIG 1 item 38).  
Regarding claim 13, ‘717 teaches a system wherein the feedstock liquefying unit storage is provided with first actuating means (FIG 1 item 36); at least one of the first heat exchanging section, the second heat exchanging section and the support structure is provided with second 
Regarding claim 14, ‘717 teaches a system wherein the feedstock liquefying unit storage is provided with at least one docking position for accommodating the feedstock liquefying unit (FIG 2 item 46b).
Regarding claim 15, ‘717 teaches a system wherein the controller that is arranged to control the positioning system for disposing the feedstock liquefying unit in the feedstock liquefying unit storage is configured to: control the positioning system for moving the printhead  assembly to an unoccupied docking position (FIG 1 item 38); enable engagement of the second actuating means and the first actuating means to move the heat exchanging means to the open state; and dispose the feedstock liquefying unit in the unoccupied docking position (FIG 1 item 38).  
Regarding claim 16, ‘717 teaches a system  wherein the controller that is arranged to control the positioning system for acquiring a replacement feedstock liquefying unit from the feedstock liquefying unit storage is configured to: control the positioning system for moving the printhead to an occupied docking position (FIG 1 item 38); enable engagement of the second actuating means and the first actuating means to move the heat exchanging means to the open state, and envelop the replacement feedstock liquefying unit in the occupied docking position (FIG 1 item 38); control the positioning system for retracting the printhead from the occupied docking position (FIG 1 item 38); and before retracting the printhead from the occupied docking position, enable engagement of the second actuating means and the first actuating means to move the heat exchanging means to the closed state (FIG 1 item 38).
Regarding claim 17, ‘717 teaches a system wherein the feedstock supply means is connected to the supply opening of the feedstock liquefying unit (FIG 1 item 16).
Regarding claim 18, ‘717 teaches a system wherein the feedstock supply means is connected to the printhead assembly and wherein the feedstock supply means further comprise a detachable passage for detachably connecting the feedstock supply means to the feedstock liquefying unit (FIG 1 items 14 and 16).   
Response to Arguments
In support of the patentability of the instant claims, applicant has advanced several arguments. They are:
Regarding the 35 USC 112(f) language used, applicant directed the examiner’s attention to various locations within the specification where the structure for performing the claimed function was described.
Regarding the 35 USC 103 rejection of claims 1-18, applicant has argued that the applied prior art combination improper because the Pasquier reference is from a field which would not be considered to apply to the art of fused deposition molding since it is related to the blow molding art.
Further, applicant notes that significant modification of the Pasquier references teaching would be necessary to combine it successfully with the teachings of Batchelder.
Regarding the argument (a.), the examiner agrees that the functionally claimed limitations are fully supported by the specification as originally filed for the limitations which are instantly pending. This argument is persuasive and the 35 USC 112(f) rejection is withdrawn.
This argument is not persuasive.
Regarding argument (c.), applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This argument is not persuasive.

Conclusion
This argument is not persuasive.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743